                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

CURTIS DONALD NELSON, JR.,             )
                                       )
      Plaintiff,                       )
v.                                     )         No. 2:19-cv-02195-JTF-cgc
                                       )
METHODIST HOSPITALS,                   )
                                       )
      Defendant.                       )
 _____________________________________________________________________________

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                REPORT AND RECOMMENDATION AND DISMISSING CASE
______________________________________________________________________________

       Before the Court is Plaintiff Curtis Donald Nelson, Jr.’s pro se Complaint against

Defendant Methodist Hospitals filed on March 25, 2019. (ECF No. 1.) Plaintiff also filed a Motion

seeking leave to proceed in forma pauperis, which was granted on May 23, 2019. (ECF No. 8.)

The Magistrate Judge, upon screening Plaintiff’s Complaint, entered a Report and

Recommendation suggesting dismissal of the Complaint for failure to state a claim and lack of

subject matter jurisdiction. (ECF No. 9.) No objections were filed by either party. For the reasons

below, the Court ADOPTS the Magistrate Judge’s Report and Recommendation to DISMISS

Plaintiff’s Complaint.

                                         FACTUAL HISTORY

       In the Report and Recommendation, the Magistrate Judge provides no factual history

because Plaintiff failed to allege any facts to support his Complaint. (ECF No. 9, 1.)




                                                    1
                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “the magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The district court reviews a magistrate judge’s proposed findings and recommendation.

The standard of review that is applied depends on the nature of the matter considered by the

magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003) (citations omitted)

(“A district court normally applies a ‘clearly erroneous or contrary to law’ standard of review for

nondispositive preliminary measures. A district court must review dispositive motions under the

de novo standard.”). Upon review of the evidence, the district court may accept, reject, or modify

the proposed findings or recommendations of the magistrate judge. Brown v. Board of Educ., 47

F. Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also

receive further evidence or recommit the matter to the [m]agistrate [j]udge with instructions.”

Moses v. Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn.

Mar. 11, 2015). A district judge should adopt the findings and rulings of the magistrate judge to

which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.




                                                    2
28 U.S.C. § 1915(e)(2) Screening

        Pursuant to Local Rule 4.1, service will not issue in a pro se case where the pro se plaintiff

has been granted leave to proceed in forma pauperis until the complaint has been screened under

28 U.S.C. § 1915(e)(2)(B). LR 4.1(b). Specifically, courts are required to screen in forma

pauperis complaints and dismiss any complaint, or portion thereof, if the allegation of poverty is

untrue or if the action (i) is frivolous or malicious, (ii) fails to state a claim on which relief may be

granted, or (iii) seeks monetary relief against a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2).

Standard of Review for Failure to State a Claim

        In assessing whether Plaintiff’s Complaint states a claim upon which relief may be granted,

the standards under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as stated in Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). “Accepting all well-pleaded

allegations in the complaint as true, the Court ‘consider[s] the factual allegations in [the] complaint

to determine if they plausibly suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (alteration in original) (quoting Iqbal, 556 U.S. at 681). Additionally, although

not free from basic pleading requirements, pro se pleadings are “held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be liberally construed.” Curtin,

631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Even so, pro se

litigants must adhere to the Federal Rules of Civil Procedure, and the Court cannot create a claim

that has not been spelled out in a pleading. Falkner v. United States, No. 11-2982-STA-cgc, 2012

U.S. Dist. LEXIS 93372, at *16 (W.D. Tenn. July 6, 2012).




                                                       3
                                                ANALYSIS

       The Court agrees with and adopts the Magistrate Judge’s recommendation that Plaintiff’s

Complaint be dismissed for failure to state a claim and lack of subject matter jurisdiction. As

found by the Magistrate, Plaintiff’s Complaint fails to state a claim because Plaintiff fails to allege

the two elements necessary for a claim under 42 U.S.C. § 1983—(1) a deprivation of rights secured

by the “Constitution and laws” of the United States (2) committed by a defendant acting under

color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). Plaintiff did not state

in what manner Defendants acted under color of state law and what actions Defendant took to

deprive Plaintiff of rights secured by the “Constitution and laws” of the United States. Moreover,

the Court adopts the Magistrate Judge’s recommendation that Plaintiff’s Complaint be dismissed

for lack of subject matter jurisdiction. “[A] district court may, at any time, sua sponte dismiss a

complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of

Civil Procedure when the allegations of a complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183

F.3d 477, 479 (6th Cir. 1999). As found by the Magistrate, Plaintiff seems to be pursuing claims

of “medical malpractice / defamation of character pain and suffering,” which would exist under

the law of the State of Tennessee. For this Court to have jurisdiction over claims of such nature,

Plaintiff would have to demonstrate that the matter in controversy exceeds the sum or value of

$75,000 and the matter is between citizens of different states. 28 U.S.C. §1332(a). While Plaintiff

seeks “4 Billion dollars U.S.”, Plaintiff’s Complaint does not allege the citizenship of Defendant,

nor has Plaintiff demonstrated or asserted that diversity jurisdiction exists. (See ECF No. 1.)

Accordingly, dismissal for failure to state a claim and for lack of subject matter jurisdiction is

appropriate.



                                                      4
       The Court also agrees with the Magistrate Judge’s recommendation that the Court certify,

pursuant to 28 U.S.C. § 1915(a)(3), that Plaintiff may not appeal the above determination in forma

pauperis because such an appeal would not be taken in good faith. (ECF 9.) Plaintiff did not

object to the Report and Recommendation. Under 28 U.S.C. § 1915(a)(3), “An appeal may not be

taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith. 28

U.S.C. § 1915(a)(3). “The good faith standard is an objective one” and considers whether the

litigant seeks appellate review of any nonfrivolous issue. Beard v. Memphis, TN Crim. & Judicial

Sys., No. 17-2184-STA-cgc, 2017 U.S. Dist. LEXIS 100175, at *8 (W.D. Tenn. June 16, 2017).

Additionally, courts hold that it would be inconsistent for a district court to determine that a

complaint should be dismissed prior to service on the defendant, while simultaneously finding that

the claim has sufficient merit to support an appeal in forma pauperis. Id. at *9. Accordingly, the

same considerations that favor dismissal of Plaintiff’s Complaint also compel the conclusion that

an appeal here would be frivolous and, thus, not taken in good faith. See id. at *8. Accordingly,

this Court certifies, pursuant to 28 U.S.C. § 1915(a), that an in forma pauperis appeal in this case

by Plaintiff would not be taken in good faith, and thus, may not be taken.

                                              CONCLUSION

       Upon a de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and

Recommendation to DISMISS Plaintiff’s 42 U.S.C. § 1983 claims with prejudice for failure to

state a claim and DISMISS Plaintiff’s claims of “medical malpractice / defamation of character

pain and suffering” without prejudice for lack of subject matter jurisdiction.            The Court

CERTIFIES that Plaintiff may not appeal the determination herein in forma pauperis.




                                                      5
IT IS SO ORDERED this 20th day of November 2019.


                                      s/John T. Fowlkes, Jr.
                                      JOHN T. FOWLKES, JR.
                                      UNITED STATES DISTRICT JUDGE




                                      6
